Bellows, J.
The notice is dated Januaiy 1, 1858, and professes to give notice of the sums expended since the 5th day of October, 1858, and up to December 31, inclusive.
The term, “ since October 5,” would not ordinarily be held to include that day, and we are inclined to think that the term “ inclusive,” following the words, December 31, 1858, applies only to the latter date.
It is obviously capable of that construction, and we think it most in harmony with the previous language; and the same views apply to the language of the first three items in the account.
Independent of the word “ inclusive,” the notice must be regarded as applying to a period since October 5, 1858; and as that term may properly be construed the same as if it had read, “ to and including the day of the date, or the 31st December,” we cannot hold that it is inconsistent with the term, “since October 5, 1858.”
The day of the service of the notice, as in the case of posting warrants for town meetings, service of writs, &c., is not to be included in the computation of time. Osgood v. Blake, 21 N. H. 550; Grafton Bank v. Kimball, 20 N. H. 107.
This view renders it unnecessary to consider the other point suggested by the plaintiffs’ counsel, and there must be judgment for the plaintiffs, for the amount stated in the notice.